Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 23, 2013.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-13-00737-CV



    IN RE PETROLEUM WORKERS UNION OF THE REPUBLIC OF
                     MEXICO, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS

                      MEMORANDUM OPINION

      On August 21, 2013, relator Petroleum Workers Union of the Republic of
Mexico filed a petition for writ of mandamus in this Court. See Tex. Gov’t Code
Ann. §22.221; see also Tex. R. App. P. 52. In the petition, relator asks this Court
to order the Honorable Sylvia Matthews, presiding judge of the 281st District
Court of Harris County, to set aside her August 16, 2013 order denying its motion
to compel. Relator also requests that we order Judge Matthews to rule, in response
to a pending motion for reconsideration, that Mexican law applies to the issue of
authority to bind relator to certain agreements.

      On this record, relator has not established its entitlement to the extraordinary
relief of a writ of mandamus. Accordingly, we deny relator’s petition for writ of
mandamus and also deny relator’s related emergency motion to stay proceedings.



                                              PER CURIAM



Panel consists of Justices Frost, Busby, and Donovan.




                                          2